          Case 3:19-cv-07976-VC Document 34 Filed 05/30/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  SHEET METAL WORKERS PENSION                        Case No. 19-cv-07976-VC
  TRUST OF NORTHERN CALIFORNIA,
  et al.,
                                                     ORDER GRANTING MOTION TO
                 Plaintiffs,                         DISMISS THIRD-PARTY
                                                     COMPLAINT
          v.
                                                     Re: Dkt. No. 22
  BAY AREA HVAC, INC., et al.,
                 Defendants.


       Local 104 moves to dismiss Bay Area HVAC’s third-party complaint for lack of subject-

matter jurisdiction. Fed. R. Civ. P. 12(b)(1). Local 104 contends that Bay Area HVAC’s state-

law misrepresentation claims are preempted under the doctrine announced in San Diego Building

Trades Council v. Garmon, 359 U.S. 236 (1959), which provides that “[w]hen an activity is

arguably subject to § 7 or § 8 of the [National Labor Relations Act], the States as well as the

federal courts must defer to the exclusive competence of the National Labor Relations Board if

the danger to state interference with national policy is to be averted.” Id. at 245. No typical

preemption doctrine, Garmon safeguards the NLRB’s primary jurisdiction by displacing the

subject-matter jurisdiction of federal and state courts. Longshoremen v. Davis, 476 U.S. 380, 391

(1986); Ethridge v. Harbor House Restaurant, 861 F.2d 1389, 1401 (9th Cir. 1988). So while the

misrepresentation claims meet the test for supplemental jurisdiction under 28 U.S.C. § 1367(a),

Garmon dictates whether these claims are nonetheless earmarked for NLRB adjudication.

       Section 8(b)(3) of the NLRA defines unfair labor practices to include a union’s refusal

“to bargain collectively with an employer, provided it is the representative of his employees
          Case 3:19-cv-07976-VC Document 34 Filed 05/30/20 Page 2 of 3




subject to the provisions of section 159(a).” 29 U.S.C. § 158(b)(3). Parties subject to this

mandatory bargaining obligation must bargain in good faith, which “necessarily requires that

claims made by either bargainer should be honest claims.” NLRB v. Truitt Manufacturing Co.,

351 U.S. 149, 152 (1956). And at least in some instances, the NLRB arguably has jurisdiction

over claims that an employer or union induced its counterparty to sign a collective bargaining

agreement by fraud or misrepresentation. See Textron Lycoming Reciprocating Engine Div.,

ACVO Corp. v. Automobile Workers, 523 U.S. 653, 662 (1998) (Stevens, J., concurring); Nu

Image, Inc. v. Int’l Alliance of Theatrical Stage Employees, 893 F.3d 636, 641 (9th Cir. 2018).

       Here, Local 104 allegedly misrepresented the effect of signing a pre-hire contract that

permits Bay Area HVAC, among other things, to hire construction workers from a hiring hall.

This type of collective bargaining agreement—the product of bargaining between the employer

and a union that has not obtained the majority support of the employees—is allowed only in the

construction industry. 29 U.S.C. § 158(f); see Jim McNeff, Inc. v. Todd, 461 U.S. 260, 266

(1983). Neither party disputes that the agreement at issue satisfies the elements of a Section 8(f)

pre-hire contract. Operating Engineers Pension Trust v. Beck Engineering & Surveying Co., 746

F.2d 557, 562 (9th Cir. 1984).

       The alleged misrepresentations by Local 104 arguably violate Section 8(b)(3). To be sure,

the arguments against NLRB jurisdiction are substantial, not least because the statute addresses

only collective bargaining “subject to the provisions of section 159(a)”—meaning, between the

employer and a union that represents a majority of the employees. 29 U.S.C. § 158(b)(3). The

Board has carved out an exception to this general rule for collective bargaining during the term

of a Section 8(f) pre-hire contract, but the Board hasn’t extended Section 8(b)(3) to negotiations

for the initial pre-hire contract or negotiations after the contract expires. John Deklewa & Sons,

282 NLRB 1375, 1386–87 & n.49 (1987). Yet the arguments in favor of NLRB jurisdiction have

not been “authoritatively rejected by the courts or the Board.” Davis, 476 U.S. at 395 (internal

quotation marks omitted). To the contrary, the NLRB has left open “the scope of bargaining

obligations under Section 8(f).” Bricklayers Local No. 3, 162 NLRB 476, 479 (1966). And the


                                                 2
           Case 3:19-cv-07976-VC Document 34 Filed 05/30/20 Page 3 of 3




Ninth Circuit, at least on one reading, has suggested that the initial Section 8(f) pre-hire contract

would be a “recognized bargaining relationship” governed by Section 8(b)(3). Operating

Engineers Pension Trust v. Wilson, 915 F.2d 535, 540 (9th Cir. 1990). Faced with two arguable

interpretations, neither of which is foreclosed by precedent, the Board gets first dibs on how best

to implement the NLRA in light of its (often competing) purposes.

       Local 104’s motion to dismiss the third-party complaint for lack of subject-matter

jurisdiction is granted. Of course, Bay Area HVAC may raise contract invalidity as a defense to

the trust funds’ claims, an issue for which the allegations of misrepresentations by Local 104 are

presumably relevant. Textron, 523 U.S. at 658; see Rozay’s Transfer v. Local Freight Drivers,

850 F.2d 1321, 1329–30 (9th Cir. 1988).

       IT IS SO ORDERED.

Dated: May 30, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                  3
